275 S.C. 485 (1980)
272 S.E.2d 792
The STATE, Respondent,
v.
Joseph ROGERS, Appellant.
21344
Supreme Court of South Carolina.
December 4, 1980.
Staff Atty. Vance J. Bettis, of S.C. Commission of Appellate Defense, Columbia, for appellant.
*486 Atty. Gen. Daniel R. McLeod and Asst. Attys. Gen. Kay G. Crowe and Russell D. Ghent, Columbia, and Sol. Dudley Saleeby, Jr., Florence, for respondent.
December 4, 980.
NESS, Justice:
Appellant Joseph Rogers was convicted of murder, in the shooting deaths of his wife and stepdaughter, and given two consecutive life sentences. We affirm.
Appellant asserts the trial court erred in refusing to charge the jury the law on voluntary manslaughter. We disagree.
Appellant requested a charge on voluntary manslaughter which was refused; counsel was not required to except to the ruling to preserve the issue for appeal. Rogers v. Florence Printing Company, 233 S.C. 567, 106 S.E. (2d) 258 (1958).
The law to be charged must be determined from the evidence presented. State v. Jones, 273 S.C. 723, 259 S.E. (2d) 120 (1979). Appellant relied on an insanity defense throughout his trial, asserting he suffered from delusions during the incident. Furthermore, appellant testified he was not angry when he shot the women, and the trial court determined there was no showing of heat of passion or provocation to warrant the requested charge. We conclude the facts of this case do not support a charge of voluntary manslaughter and the trial court did not err in refusing to so charge.
Appellant's remaining exceptions are without merit and dismissed under Rule 23.
Affirmed.
LEWIS, C.J., and LITTLEJOHN and GREGORY, JJ., concur.
HARWELL, J., not participating.